Title: 13 August., 13 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       13 August. The congress resolved that General Washington supply it with a copy of Massachusetts Bay’s treaty with the St. Johns and Micmac Indians; that Colonel Wilson’s battalion of militia be supplied with 22 muskets, 22 lbs. of powder, and 88 lbs. of lead; and that William Caldwell and William Lawrence be appointed paymasters of Col. Loammi Baldwin’s and Col. John Shee’s regiments, respectively (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:651).
      